In an action, inter alia, to recover damages for personal injuries, the defendant Vuko Taskovich appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Isseks, J.), entered December 2, 1985, as granted the plaintiff a further extension of time to respond to specified items of the appellant’s demand for a bill of particulars and notice for discovery and inspection, and denied the appellant’s cross motion for partial summary judgment as a sanction for the plaintiff’s failure to comply with his discovery demands.
Ordered that the order is affirmed insofar as appealed from without costs or disbursements.
The appellant’s argument concerning a violation of the law of the case doctrine is unavailing in this court, which is not a court of coordinate jurisdiction (see, Martin v City of Cohoes, *56437 NY2d 162). In any event, the challenged determination addressed by the court concerning the adequacy of the response to the appellant’s discovery requests was never previously in dispute, so that the law of the case doctrine is inapplicable. Under the circumstances, Special Term properly permitted the plaintiff to provide a further response to certain specified requests for discovery. Mangano, J. P., Bracken, Niehoff, Hooper and Spatt, JJ., concur.